Citation Nr: 0617942	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-09 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 1971 
and from September 1990 to July 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for PTSD. 

The veteran and his spouse testified before the Board sitting 
at the RO in June 2005. 


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is a link, established by medical evidence, between 
credible in-service stressors and his current symptoms. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and February 
2004; a rating decision in November 2002; and a statement of 
the case in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2004 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.
The veteran seeks service connection for PTSD caused by 
traumatic events that he experienced while serving in an Army 
signal battalion in the Republic of Vietnam and in a 
transportation company in the Southwest Asia Theater of 
Operations. 

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 and the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  The veteran's testimony alone 
may establish the occurrence of the claimed in-service 
stressor only if the evidence establishes that the veteran 
engaged in combat with the enemy, the stressor is related to 
the combat, and the stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  Otherwise, the 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  The existence of 
an event alleged as a "stressor" that results in PTSD, though 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993). 

The Board first turns to the existence of the claimed in-
service stressor. 

The veteran's service personnel records confirmed that he 
served as a cook in an Army signal battalion on a base in 
Vietnam from May 1970 to March 1971.  In his first VA PTSD 
screening in January 2001, the veteran stated that he had 
seen numerous casualties and experienced incoming fire during 
his service in Vietnam.  In a February 2004 letter, April 
2003 RO hearing, and June 2005 Board hearing, he described 
his experiences in more detail.  He stated that he actually 
did very little food preparation, but was frequently assigned 
guard duty on the base perimeter.  He stated that his base 
was under daily rocket and mortar attacks that came close to 
his living hut and that he exchanged fire with the enemy when 
they tried to penetrate the perimeter especially at night.  
He later sighted wounded and dead enemy soldiers.  He was 
unable to recall specific dates, but stated that his guard 
assignments and the rocket and perimeter attacks occurred 
repeatedly during his tour of duty.  He also stated that his 
unit was subjected to missile attacks while serving in the 
Persian Gulf War in 1990-91.  However, he provided no 
specific dates, places, and detailed descriptions of these 
events. 

In November 2003, the U.S. Armed Services Center for Unit 
Records Research reported that they were unable to provide 
information on the occurrence of the Vietnam combat stressors 
because of a lack of specific locations, dates, and names of 
personnel involved.  However, in September 2005, the Board 
received a statement from another soldier who served with the 
veteran at the same base in Vietnam from April 1970 to August 
1970.  The soldier stated that he stood guard duty with the 
veteran, participated in fire fights with the enemy trying to 
penetrate the perimeter, and sustained frequent mortar 
attacks.  The soldier included photographs of the perimeter 
including an image of a dead enemy soldier. 

The Board concludes that the veteran was in combat and that 
the stressors actually occurred.  The fellow soldier's 
statements and photographs are consistent with the 
descriptions of combat provided by the veteran and with the 
time, place, and circumstances of his documented service. 

The Board now turns to the diagnosis of PTSD and the medical 
evidence linking the condition to the claimed stressors. 

The veteran's service medical records from both periods of 
active duty are silent for any symptoms or treatment of a 
psychiatric condition.  Additionally, Army reserve physical 
examinations in November 1976, August 1982, December 1986, 
February 1988, June 1991, and September 1992 showed no record 
of symptoms, treatment, or history of a psychiatric 
condition.  Notably, the veteran denied any hospitalization 
or mental illness on every medical history questionnaire. 

However, the veteran was diagnosed with paranoid-type 
schizophrenia and hospitalized at a VA facility from October 
1975 to December 1975 with follow-up treatment in a VA day 
hospital from May 1976 to September 1976.   The veteran 
stated that he heard voices telling him he was going to die 
as well as symptoms of irritability, sleeplessness, anger, 
and lack of motivation.  He reported domestic and financial 
difficulties but made no mention of combat experiences in the 
course of this treatment.  He did not appear for a scheduled 
examination in September 1976. 

In January 2001, the veteran was screened at a VA PTSD 
clinic.  He stated that he was experiencing anxiety, 
traumatic memories, nightmares, and depression.  He 
complained of memory loss, hypervigilance, and fleeting 
thoughts of suicide.  He was immediately diagnosed with 
chronic PTSD with depression and severe sleep disruption by 
two psychiatrists.  He and his wife started a family therapy 
program that continued through March 2001.  For the remainder 
of the year, records showed that his condition was being 
followed by the PTSD clinic. 

In March 2002 the veteran was admitted into a PTSD clinic day 
treatment program due to exacerbation of symptoms of 
nightmares, insomnia, isolation, anger, and fear of crowds.  
The diagnosis of PTSD was continued by a different 
psychologist.  A March 2002 psychosocial assessment noted the 
veteran's psychiatric treatment in 1975 and 1976 and, 
although not diagnosed as PTSD at the time, that his 
personality changes appeared shortly after his service in 
Vietnam.  The veteran continued to describe the stressors as 
receiving incoming fire, sighting wounded and dead soldiers, 
and feeling "survivor's guilt."  However, examiners also 
recorded stressors involving employment and domestic issues.   

In September 2002, another VA psychiatrist diagnosed PTSD and 
concluded that the veteran should not be working because of 
difficulty in concentration on completion of tasks.  In 
February 2003, Social Security Administration records showed 
that a psychologist diagnosed PTSD noting severe recurrent 
panic attacks manifested by a sudden fear, terror, and sense 
of impending doom at least once per week and recurrent, 
intrusive recollections of a traumatic experience. 

The Board concludes that the veteran has a current diagnosis 
of PTSD.  More than five psychiatrists and psychologists and 
an additional number of counselors and licensed social 
workers have assigned this diagnosis.  None have stated 
explicitly that the diagnosis was based on the requirements 
of DSM-IV.  No single medical report addresses all the 
appropriate criteria.  Many reports are recitations of the 
veteran's statements, descriptions of group therapy 
discussions, or checklists of possible symptoms with sparse 
analysis.  However, the aggregate of all medical evidence 
does show that the veteran displayed the applicable DSM-IV.  
He experienced corroborated combat events involving actual 
death and threat of injury.  He also experienced auditory 
hallucinations that he was going to die and recurrent 
nightmares of perimeter fighting.  Rain and sighting people 
of Asian descent stimulated distressing memories.  He 
displayed memory loss, sleeplessness, hypervigilance, 
difficulty concentrating, and impairment of social and 
employment function over an extended period of time. 

The Board also concludes that there is medical evidence to 
show a link between the combat stressors and the veteran's 
current symptoms.  Again, treatment and examination reports 
fail to explicitly state this conclusion.  Examiners 
frequently discussed other stressors including job, family, 
and financial issues.  No examiner stated that he reviewed 
the veteran's entire medical history file or assessed the 
veteran's early diagnosis of paranoid schizophrenia.  On the 
other hand, nearly every treatment report discusses the 
veteran's symptoms in context with the combat stressors.  The 
weight of the aggregate medical evidence showed that the 
combat stressors were a significant (but not the only) link 
to the veteran's PTSD.  There is no conflicting medical 
opinion of record.  Therefore, resolving the benefit of the 
doubt in favor the claimant, the Board concludes that there 
is a nexus between the veteran's current symptoms and combat 
stressors. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  In 
this case, resolving all benefit of any doubt in favor of the 
claimant, the Board finds that the criteria for service 
connection for PTSD are met.  38 U.S.C.A. § 5107(b) (West 
2002).







ORDER

Service connection for post-traumatic stress disorder is 
granted. 



____________________________________________
MARK. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


